DETAILED ACTION
This action is in response to the Response to Final Office Action 02/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 21 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the current mode control circuit including a bias circuit configured to adjust the threshold based on the input voltage and the output voltage, and a clamp circuit coupled to the bias circuit, wherein the clamp circuit is configured to clamp an input signal at a lower clamp value based on the threshold”. 
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a bias circuit coupled to the clamp circuit to provide a lower clamp value, wherein the lower clamp value is adjustable as a function of an input voltage and an output voltage of the switching converter”.
The primary reason for the indication of the allowability of claim 16 is the

The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2019/0393796 discloses a switching power supply device capable to perform switching suspension control whereby it stops switching operation on detecting a light-load condition based on a feedback voltage, though it restarts switching 
US Pub. No. 2009/0315523 discloses a DC-DC converter of a switching regulator system to convert a direct-current voltage, and for example, to a technique which is effective for being applied to a DC-DC converter comprising a pulse-width modulation (PWM) control mode and a pulse-frequency modulation (PFM) control mode, to perform a PFM drive when a current flowing in a load becomes small in amount
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838